DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "said at least one fold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pianca et al. (US 20120143296 A1). 
As to claim 1, Pianca et al. discloses at least one lead having an elongated lead body extending along a longitudinal direction and comprising a proximal end and a distal end (e.g., Abstract; also see Figure 1); and at least one paddle (e.g., Abstract; also see Figure 1) having a paddle body comprising two opposite major surfaces defining a paddle thickness there between (e.g., see Figures 3A-5C); and wherein: said paddle comprising at least one paddle electrode (electrode contacts, depicted as 410, 510, 610 in Figures 3A-5C; also see Abstract) having an exposed surface (see Figures) designed to come into electrical contact with a living anatomy inside a patient's body (e.g., paragraph 38); said paddle is suitable to modify the transverse encumber thereof, so that to assume at least one transport configuration and at least one operative configuration (e.g., paragraphs 6-8 and 52-65; also see Figures 3A-5C), wherein the transverse encumber of the paddle when in said at least one transport configuration is less than the transverse encumber of the same paddle when in said at least one operative configuration (e.g., paragraphs 6-8 and 52-65; also see Figures 3A-5C); and wherein: said lead comprising a connection portion (deployment contact, depicted as 770 in Figures 6A-6C) near the distal end thereof; and characterised in that said connection portion of the lead comprises at least one arched electrically conductive surface (see Figures 6A-6C, for example); 
As to claim 2, Pianca et al. discloses said paddle comprises at least one paddle fold defining at least one transversally folded portion of the paddle comprising said at least one paddle fold (e.g., paragraphs 52 and 59; also see Figures 3A-6C); and/or wherein said at least one transversally folded portion of the paddle defines a second concavity opposite to said first concavity (see Figures 3A-6C, for example). 
As to claim 3, Pianca et al. discloses said paddle comprises at least one paddle transversal edge delimiting the width of said major surfaces (see Figures 3A-6C, for example), and wherein said at least one paddle fold is located between said counter-connection portion and said transversal edge of the paddle, defining a paddle wing (see Figures 3A-6C, for example) comprising a free end and at least a portion of said at least one paddle electrode (see Figures 3A-6C, for example). 
As to claim 4, Pianca et al. discloses at least one paddle fold (see Figures 3A-6C, for example) defining at least one transversally folded portion of the paddle is provided both when the paddle is in the transport configuration and when the paddle is in the operative configuration (e.g., paragraphs 52 and 71). 
As to claim 5, Pianca et al. discloses said paddle comprises two opposite paddle folds (see Figures 3A-6C) opposite with respect to said counter-connection portion of the paddle defining at least two opposite paddle wings each having a free end (e.g., paragraphs 63-70; also see Figures 3A-6C). 
As to claim 6, Pianca et al. discloses at least one biasing device (stylet rod; see paragraph 43, for example) biasing said paddle towards said operative configuration (e.g., paragraph 43); wherein said at least one biasing device is embedded within the paddle (stylet rod is disposed in the lumen; see paragraph 43). 
As to claim 7, Pianca et al. discloses said paddle has a multi-layered structure (e.g., paragraph 41); and/or wherein said paddle is made of a polymeric substrate (e.g., paragraph 41) with embedded and/or deposited thin film of metal material forming said at least one conductive track (e.g., paragraph 41) and/or said paddle electrode (e.g., paragraph 41); and/or wherein said embedded metal material is in form of a plurality of nanoparticles arranged in such way to form electrical connection with said conductive surface of the lead (e.g., paragraphs 39 and 41); and/or wherein said embedded metal material is in form of a metal plate (e.g., paragraph 39). 
As to claim 8, Pianca et al. discloses a distal free end portion free from contact with said paddle (e.g., paragraph 43), said free end portion delimiting a distal portion of said longitudinal cavity a longitudinal cavity (lumen; e.g., paragraph 43) for hosting a guiding stylet (e.g., paragraph 43).  
As to claims 9 and 11, Pianca et al. discloses a percutaneous delivery system for use with the device (e.g., paragraph 7; also see Abstract) comprising at least one hollow body (e.g., paragraph 52), wherein said hollow body houses said at least one device when in transport configuration (e.g., paragraph 52; see Abstract). 
As to claim 10, as best understood in light of the rejection under 35 U.S.C. 112 above, Pianca et al. discloses one fold defining a transversally folded segment of the paddle is contained inside the transversal size (see Figures 3A-6C) of the hollow body of the percutaneous delivery system (e.g., paragraph 52; also see Abstract). 
As to claim 12, Pianca et al. additionally discloses a stimulator for electrotherapy with a control unit (e.g., paragraph 35; also see Figures 1 and 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939.  The examiner can normally be reached on M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792